 Case: 4:19-cr-00279-RWS Doc. #: 22 Filed: 08/22/19 Page: 1 of 2 PageID #: 105



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
Plaintiff,                                        )
               v.                                 ) No. 4:19-cr-00279-RWS
                                                  )
MARIA TERRY,                                      )
                                                  )
Defendant.                                        )

                    GOVERNMENT’S MOTION TO FILE UNDER SEAL

        COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jennifer A. Winfield,

Assistant United States Attorney for said District, and hereby moves this Court to file its

document Under Seal.

                                                     Respectfully submitted,


                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                       /s/ Jennifer A. Winfield
                                                     JENNIFER A. WINFIELD, #53350MO
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, Room 20.333
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200
                                                     (314) 539-2309 FAX
                                                     jennifer.winfield@usdoj.gov




                                                 1
 Case: 4:19-cr-00279-RWS Doc. #: 22 Filed: 08/22/19 Page: 2 of 2 PageID #: 106



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon all

counsel of record.

                                                  /s/ Jennifer A. Winfield
                                                 JENNIFER A. WINFIELD, #53350MO
                                                 Assistant United States Attorney




                                                2
